347 F.3d 625
James GALDIKAS, Catherine Hansen, Carol D. Hedgspeth, et al., Plaintiffs-Appellants,v.Stuart I. FAGAN, Paula Wolff, Harry Klein, et al., Defendants-Appellees.
No. 02-2210.
United States Court of Appeals, Seventh Circuit.
October 16, 2003*.

Appeal from the United States District Court for the Northern District of Illinois, Eastern Division. No. 01 C 4268—Suzanne B. Conlon, Judge.


1
Anthony G. Scariano, Paulette A. Petretti, Scariano, Himes & Petrarca, Chicago, IL, for Plaintiff-Appellant.


2
Michael J. Gill, Jeffrey W. Sarles, Mayer, Brown, Rowe & Maw, Chicago, IL, for Defendant-Appellee.

ON MOTION TO STAY THE MANDATE

3
RIPPLE, Circuit Judge (in chambers).


4
In an application presented to me on October 15, the plaintiffs move to stay the issuance of the mandate pending the filing of a petition for a writ of certiorari. A movant seeking such a stay must demonstrate that there is a reasonable probability of succeeding on the merits and that the movant will suffer irreparable injury absent a stay. Nanda v. Bd. of Trs. of Univ. of Ill., 312 F.3d 852, 853 (7th Cir.2002) (Ripple, J., in chambers). To show a reasonable probability of success on the merits, the movant must demonstrate a reasonable probability that four Justices will vote to grant certiorari and a reasonable possibility that five Justices will vote to reverse this court's judgment. Id. at 853-54.


5
The plaintiffs have not met their burden. The plaintiffs assert that this court's decision conflicts with County of Sacramento v. Lewis, 523 U.S. 833, 850, 118 S.Ct. 1708, 140 L.Ed.2d 1043 (1998), because the panel failed to apply the standards in that case. The court, however, discussed County of Sacramento at considerable length and specifically noted that resolution of the ambiguities in that case was not required because the plaintiffs' due process claim failed under any reading of Lewis. See Galdikas v. Fagan, 342 F.3d 684, 690 n. 3 (7th Cir.2003).


6
Because the plaintiffs have failed to demonstrate a reasonable probability of success on the merits, the motion must be denied.

Motion for Stay of Mandate Denied


Notes:


*
 This opinion is being released initially in type-script form